DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over  Hoarty et al (US 2019/0261012)  in view of Radhakrishnan et al (US 2011/0142348).
As to claim 2, Hoarty teaches A method comprising: detecting, within a first pixel region of a video frame, a first set of modified pixels, wherein pixels of the first set of modified pixels include one or more modified characteristics relative to characteristics of other pixels within the first pixel region (A video signal 1201 can be obtained or received  note that from a video headend, a storage device, a cloud server system, a streaming video service provider, or other source of encoded video) and a video frame analysis engine 1202 can analyze data”, paragraph [102]; paragraph [0076] note that Fig. 3A, “the top two lines of video data can be encoded with the additional data (which can be in compliance with the A/335 standard). As shown in FIG. 3A, the modulated values of sixteen pixels (eight in the horizontal direction from the top two lines) represent a binary value. In some examples, additional lines or columns of pixels can be encoded with additional data, paragraphs 79-80); 
identifying, within the first set of modified pixels a subset (the minimum processing unit of video is the macroblock, which can be defined as having a 16x16 pixel structure. In such an example, because 16 pixel rows is the minimum size of a subset of an MPEG frame (the macroblock) that is separately manipulatable when processing compressed video, the macroblock is extracted and decoded for processing without the need to decode the entire encoded frame. In some cases, the frame can be decoded as a whole, and the top 16 pixel rows (e.g., the top row of blocks, such as macroblock) are extracted for processing. One or more pixel rows (e.g., a minimum of two pixel rows) of the extracted and decoded pixel rows, such as the top 16 pixel rows, can be encoded with additional data”, paragraph 77);
assigning a first symbol to the one or more subsets of pixels; and generating a first sequence of symbols based on the first symbol and the second symbol. ((Fig 3A, binary code 304-305, “FIG. 3A as an illustrative example, the top two pixel rows 303 of the 16 pixel rows 302 of the video frame are embedded with a binary code, such as a 0 binary code 304 (represented by the modulated values of the first set of sixteen pixels, including eight pixels in the horizontal direction from the top two pixel rows 303) or a 1 binary code 305 (represented by the modulated values of the second set of sixteen pixels, including eight pixels in the horizontal direction from the top two pixel rows 303). As noted above, the binary code can be based on a shift in one or more color-difference components (e.g., a Cb color-difference component and/or a Cr color-difference component) of the pixels in the top two pixel rows 303”, paragraph 81).  While Hoarty meets a number of the limitations of the claimed invention, as pointed out more fully above, Hoarty fails to specifically teach “one or more subsets of pixels that correspond to a first pixel value and one or more subsets of pixels that correspond to a second pixel value;”
Specifically, Radhakrishnan in the same area of generating signatures for images that correspond to media clips discloses wherein a first predetermined region of the video frame includes a first set of pixels and a second predetermined region of the video frame includes a second set of pixels, the second set of pixels having pixel values that are based on pixel values of pixels of a third predetermined region of the video frame (“a relationship is determined between the first region and the second region (Step 112). The relationship may be determined with first, pairing each of the pixels in the first region with a corresponding pixel in the second region. For an image partitioned into more than two images, pixels in a first region may be paired with pixels in the second region and further, the pixels in the first region may also be paired with pixels in a third region. Further, embodiments of the invention may also apply to grouping of more than two pixels. For example, a pixel in a first region, a pixel in a second region, and a pixel in a third region, may all be grouped together. Once the pairing or grouping is determined, a relationship between the pixels within each pair or group is determined with computing a value based on an attribute of the pixels. Computation for a value may comprise any calculation, comparison, determination, derivation, or other suitable method(s). For example, for each pair of pixels (e.g., a pixel from a first region and a corresponding pixel from the second region), an intensity of the first pixel may be subtracted from the intensity of the second pixel to determine an intensity difference relating the two pixels. In this example, the intensity of the pixel may correspond to a gray intensity or green intensity if the image is represented using gray tones or green tones, respectively. Other colors, or combinations of colors may also be used for relating pixels from the first region to the pixels from the second region. This example is further illustrated in FIG. 4A-FlG. 4C. FIG. 4A shows the intensity values for an image scaled to a spatial resolution of 4*8 for simplicity. FIG. 4B shows a region selection within the image in which the left side of the image is selected as Region 1 (R1) and the right side of the image is selected as Region 2 (R2). Thereafter, as illustrated in FIG. 4C, to determine a relationship between R1 and R2, R2 is subtracted from R11 to obtain a set of intensity difference values shown in a 4*4 matrix. In an embodiment, determining the relationship between different regions involves determining ratios of intensities of each pixel in the first region to the intensities of corresponding pixels in the second region. In addition to intensity differences and intensity ratios, various other relationship values between pixels in different regions may be determined, such as, for example, a calculation involving a combination of intensity difference and intensity ratio between pixels from different regions. Although image intensity is used to illustrate the examples, any other value that can be derived from the image may be used. Examples include, but are not limited to, values of an intensity histogram, edge orientation histogram around each corner point, color histogram, transform domain coefficients, etc.”, paragraph 45). Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoarty’s embedding data into a digital video signal without visually impairing the signal to include: a first predetermined region of the video frame includes a first set of pixels and a second predetermined region of the video frame includes a second set of pixels because of the following reasons: (a) Fingerprints may be used to determine whether two media clips are identical or if a suspect media clip has been derived from the original media clip, (paragraph 6, Radhakrishnan); and (b) embedding data into a digital video signal without visually impairing the signal, in order to provide a means for conveying additional information with the video signal. 
	As to claim 4, Hoarty teaches the method of claim 2, further comprising: generating, based on symbols assigned to one or more subsets of pixels of a second pixel region, a second sequence of symbols, the second pixel region being a different pixel region of the video frame from the first pixel region; and modifying the first sequence of symbols to include the second sequence of symbols (modifying a subsampling format of the decoded one or more blocks to increase an amount of chrominance information in the decoded one or more blocks. In some examples, the subsampling format is modified from a 4:2:0 subsampling format to a 4:2:2 subsampling format. In some examples, the subsampling format is modified from a 4:2:2 subsampling format to a 4:4:4 subsampling format. In some examples, the subsampling format is modified from a 4:1:1 subsampling format to a 4:2:2 subsampling format. In some examples, the subsampling format is modified from a 4:1:1 subsampling format to a 4:2:0 subsampling format).
As to claim 5, Hoarty teaches the method of claim 2, further comprising: determining a location of the first set of modified pixels relative to the first pixel region; and generating a second sequence of symbols based on the location of the first set of modified pixels ( paragraph [0088][0090]).
As to claim 6, Hoarty teaches the method of claim 2, further comprising: identifying, from a set of pixel regions within the video frame, a subset of pixel regions that include modified pixels; and generating a second sequence of symbols based on the set of pixel regions and the subset of pixel regions( paragraph [0052] [0083][0088][0090])..

As  to claim 7 , Hoarty teaches the method of claim 2, further comprising: replacing, based on the first sequence of symbols, a particular video frame to be displayed with a replacement video frame (Fig 3A, binary code 304-305, “FIG. 3A as an illustrative example, the top two pixel rows 303 of the 16 pixel rows 302 of the video frame are embedded with a binary code, such as a 0 binary code 304 (represented by the modulated values of the first set of sixteen pixels, including eight pixels in the horizontal direction from the top two pixel rows 303) or a 1 binary code 305 (represented by the modulated values of the second set of sixteen pixels, including eight pixels in the horizontal direction from the top two pixel rows 303). As noted above, the binary code can be based on a shift in one or more color-difference components (e.g., a Cb color-difference component and/or a Cr color-difference component) of the pixels in the top two pixel rows 303”, paragraph 81, note that The re-encoded slice replaces the originally encoded slice including the top one or more rows of the encoded video frame 200, paragraph[0094]).
As  to claim 8 , Hoarty teaches the method of claim 2, further comprising: displaying, in response to decoding the first sequence of symbols, a graphical user interface over the video frame(display and user interface; paragraph [0115])..
The limitation of claims 9,11-21 has been addressed above. 
		Allowable Subject Matter
Claims 3 and 10 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2019/0295208 to Hoarty et al. discloses methods, devices, and computer-program products are provided for adding data to a digital video
				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664

/NANCY BITAR/Primary Examiner, Art Unit 2664